COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Robert Thomas Buford v. The State of Texas

Appellate case number:    01-18-01134-CR

Trial court case number: 18256

Trial court:              12th District Court of Grimes County

       Appellant’s brief filed on September 3, 2019 is struck for the following reasons:
           •   A brief’s text must be double-spaced. TEX. R. APP. P. 9.4(d).
           •   A computer-produced document must be printed in a conventional typeface no
               smaller than 14-point. TEX. R. APP. P. 9.4(e).
      Appellant is ordered to file a brief in compliance with the Texas Rules of Appellate
Procedure within 10 days of the date of this order. TEX. R. APP. P. 9.4(k).
        It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                    Acting individually      Acting for the Court

Date: September 12, 2019